 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.2
 


CONSENT AND AGREEMENT OF GUARANTOR
 
With respect to that certain Second Modification Agreement of even date
herewith, (the “Modification”), by and between FRANKLIN COVEY CO., a Utah
corporation (“Borrower”), and JPMORGAN CHASE BANK, N.A., a national banking
association (“Lender”), the undersigned, FRANKLIN DEVELOPMENT CORPORATION, a
Utah corporation, FRANKLIN COVEY TRAVEL, INC., a Utah corporation, and FRANKLIN
COVEY CLIENT SALES, INC., a Utah corporation (individually and collectively, as
the context requires, and jointly and severally, “Guarantor”), agree for the
benefit of Lender as of June 15, 2012 as follows:
 
1.           Guarantor acknowledges (i) receiving a copy of and reading the
Modification, (ii) the accuracy of the Recitals in the Modification, and (iii)
the effectiveness of (A) Guarantor’s Amended and Restated Repayment Guaranty
dated as of March 14, 2011 (as amended and modified from time to time, the
“Guaranty”), executed by Guarantor in favor of Lender, as modified herein, and
(B) any other agreements, documents, or instruments securing or otherwise
relating to the Guaranty or the Loan (including, without limitation, any
security agreement, arbitration resolution and any environmental indemnity
agreement previously executed and delivered by the undersigned), as modified
herein.  The Guaranty and such other agreements, documents, and instruments, as
modified herein, are referred to individually and collectively as the “Guarantor
Documents.”
 
2.           Guarantor consents to the provisions of the Modification and the
modification of the Loan Documents as contained therein.
 
3.           Guarantor fully, finally, and forever releases and discharges
Lender and its successors, assigns, directors, officers, employees, agents, and
representatives from any and all actions, causes of action, claims, debts,
demands, liabilities, obligations, and suits of whatever kind or nature, in law
or equity, that Guarantor has or in the future may have, whether known or
unknown, (i) in respect of the Loan, the Loan Documents, the Guarantor
Documents, or the actions or omissions of Lender in respect of the Loan, the
Loan Documents, or the Guarantor Documents, and (ii) arising from events
occurring prior to the date hereof.
 
4.           Guarantor agrees that all references in the Guarantor Documents, if
any, to the Loan, the Credit Agreement, the Note and the Loan Documents shall be
deemed to refer to such agreements, documents, and instruments as modified by
the Modification.
 
5.           Guarantor reaffirms the Guarantor Documents and agrees that the
Guarantor Documents continue in full force and effect and remain unchanged,
except as specifically modified by this Consent and Agreement of Guarantor.  Any
property or rights to or interests in property granted as security in the
Guarantor Documents shall remain as security for the Guaranty and the
obligations of Guarantor in the Guaranty.
 
6.           Guarantor agrees that the Loan Documents, as modified by the
Modification, and the Guarantor Documents, as modified by this Consent and
Agreement of Guarantor, are the legal, valid, and binding obligations of
Borrower and the undersigned, respectively, enforceable in accordance with their
terms against Borrower and the undersigned, respectively.
 
7.           Each of the undersigned agrees that this Consent and Agreement of
Guarantor and the Guarantor Documents shall be effective against each of the
undersigned, jointly and severally, notwithstanding the failure of one or more
of the other Guarantors to sign this Consent and Agreement of Guarantor, and
each of the undersigned acknowledges and agrees that the Loan Documents, as
modified by the Modification, and the Guarantor Documents, as modified by this
Consent and Agreement of Guarantor, shall be legal, valid, binding and
enforceable obligations of Borrower and the undersigned, respectively,
notwithstanding the failure of one or more of the Guarantors to sign this
Consent and Agreement of Guarantor.
 

 
1

--------------------------------------------------------------------------------

 



8.           Guarantor agrees that Guarantor has no claims, counterclaims,
defenses, or offsets with respect to the enforcement against Guarantor of the
Guarantor Documents.
 
9.           Each Guarantor represents and warrants to Lender that (a) there has
been no material adverse change in Guarantor’s financial condition from the most
recent financial statement received by Lender; (b) it is validly existing under
the laws of the State of its formation or organization, has not changed its
legal name as set forth below, and has the requisite power and authority to
execute and deliver this Consent and Agreement of Guarantor and to perform the
Guarantor Documents, as modified herein; (c) the execution and delivery of this
Consent and Agreement of Guarantor and the performance of the Guarantor
Documents as modified herein have been duly authorized by all requisite action
by or on behalf of Guarantor; and (d) this Consent and Agreement of Guarantor
has been duly executed and delivered on behalf of Guarantor.
 
10.           All capitalized terms used herein without definition shall have
and be interpreted consistent with the meaning ascribed to them in the
Modification.
 
11.           This Consent and Agreement of Guarantor may be executed in one or
more counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same document.  Each Guarantor may sign on
a separate counterpart and such signature page may be delivered to Lender via
facsimile or email which shall constitute conclusive evidence of
execution.  Signature pages may be detached from the counterparts and attached
to a single copy of this Consent and Agreement of Guarantor to physically form
one document.
 
12.           This Consent and Agreement of Guarantor shall be governed by and
construed in accordance with the laws of the State of Utah, without giving
effect to conflicts of law principles.
 
[Remainder of Page Intentionally Left Blank]

 
2

--------------------------------------------------------------------------------

 

DATED as of the date first above stated.
 


 
FRANKLIN DEVELOPMENT CORPORATION
a Utah corporation
 
By:
/s/ Stephen D. Young
Name:
Stephen D. Young
Title:
President
 
 
FRANKLIN COVEY TRAVEL, INC.
a Utah corporation
 
By:
/s/ Stephen D. Young
Name:
Stephen D. Young
Title:
President
 
 
FRANKLIN COVEY CLIENT SALES, INC.
a Utah corporation
 
By:
/s/ Stephen D. Young
Name:
Stephen D. Young
Title:
President
 
“Guarantor”

